§CJA 20 APPOINTMENT OF AND AUTH()RITY TO PAY COURT-APPOINTED COUNSEL (Rev. 12 '03)

 

 

 

 

 

l. CIR./DIST./ DlV. CODE 2. PERSON REPRESENTED VOUCHER NUMBER
KE|TH HERD

3. MAG. DKT./DEF. NUMBER 4. DIST. DKT./DEF. NUMBER 5. APPEALS DKT./DEF. NUMBER 6. OTHER DKT. NUMBER
2 2 1 8-CR-449

7. lN CASE/MA'I`TER OF (Case Name) 8. PAYMENT CATEGORY 9. TYPE PERSON REPRESENTED 10. REPRESENTATION TYPE
MFclony E Petty Ot`fensc ll Adult Defendant fl Appellant (See Inxtructr'mzs)

~ l] Misdemeanor |] Other |:l Juvenile Deiendant [l Appellee
USA V. Kelth Herd m Appca| m Other CC

 

 

 

l l. OFFENSE(S) CHARGED (Cite U.S. Code, 'l"itle & Section) Ifmore than one offense list ti

ip tofive) major afenses charged according to Se\'erit\' q/`q#`ense.

21:841(3)(1), and 841(b)(1)(C), and 18:2 Distribution and possession with intent to distribute heroin

 

ll ATTORNEY'S NAME (FirStName, M.I,, Last Name, including anysa_f]i.\‘),

AND MAILING ADDRESS

|\/|lCHAEL N. PED|C|N|
560 |\/|ain Street
Chatham, NJ 07928

Telephonc Number: (973) 635'2555

 

14. NAME AND MAILING ADDRESS OF LAW FIRM (Oni\'pt'oi'ide per instructions)

 

13. COURT ORDER

l:l O Appointing Counsel [l C Co-Counsel
U F Subs For Federal Defender E R Subs For Retained Attomey
M P Subs For Panel Attomey E Y Standby Counsel

mr Anomcy,$ Namc: JAMEs ATKleoN PLAlsTED
Appointment Dates: 3/19/1 8~3/22/201 9

|:l Bccause the above-named person represented has testified under oath or has otherwise
satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does
not wish to waive counsel. and because th * nterests ot:[u`stice so requirc, the attorney whose
name appears in ltem 12 is appointed to:'r`sj

Sennithi crson in thi§,i'éase. OR
s ,) 4 - § ~“'I:i r.~
m Oth¢.r (S¢c lnsttuction.v) \\ ',/ §§ j _1 _
- '.ii '

   

 

 

~,
a.
it s

 

Signature of Presiding Judge or By Order of the C ourt
3/22/201 9

Date of Order Nunc Pro Tunc Date
Repayment or partial repayment ordered from the person represented for this service at time
appointment I:l YES ij NO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLA¥M FOR SERVICES ANI) EXI’ENSES FOR COURT USE (}NLY
TOTAL MA'I`H/TECH. MATH."TECH.
l .
CATEGORIES mach itemization v/.vmices with divest C§§?NTESD AMOUNT ADJUSTED ADJusTED ADIB;;II(E)®AL
CLAll\/[ED HOURS AMOUNT
15. a. Arraivnment and/or Plea U~GO o~
b. Baii and Detcntion Hearings arco Orog
c. Motion Hearings 0-00 o-UO
a d_ Trial O.QO O.UO
§ e. Senteneinz Hearings 0.09 G.OO
z t`. Rcvocation Hearings 9-00 O.UQ
_ E. Appeals Court 0.00 O.UG
h. Other tSpecifi' on additi¢)na/ sheetxl G.QO 0,00
(RATE PER Hol'R = s t ToTALs: O-OO 0-90 0-00 O-OO
16. a. Interviews and Conferenees O~OC O‘Oo
t b. Obtaining and reviewing records arco 0‘00
§ e. Le¢_!al research and brief writing ago ago
:-; d. Travcl time D'oo 690
‘O:'i' e. Investigativc and other work (Speciti' on additional sheets/ D~UO O~Og
(RATE PER nom = s ) TOTALS: O-OO 0-00 000 0-00
17. 'l`ravel Expenses (lodging. lr)arkingl niea]s, milea e, etc.)
18. Othcr Expenses (other than expert, transcripts etc.)
GRAN;) ToTALs gCLAIMED AND ADJUSTED): O-OO O-OO
l9. CERTIFICATION OF A'I`TOK\'EY/'PAYEE FOR THE PERIOD OF SERVICE 20. APPO[NTMENT TERMINATION DATE ll. CASE DISPOSlTlON
IF OTHER THAN CASE COMPLETlON
FROM: TO:
22. CLAIM STATUS l:l Final Payment l:| Intcrim Payment Number l:| Supplemental Payment
Have you previously applied to the court for compensation and/or reimbursement for this [l YES |:l NO If yes. were you paid? |:: YES l:l i\`O
Other than from the Court. have you. or to your knowledge has anyone else~ received payment (compensation or anything ofvalue/ from any other source in connection with this
representation'? |:l YES l:l NO If yes. give details on additional sheets.
l swear or affirm the truth or correctness of the above statements
Signature of Attorncy Date
APPROVED FGR PAYMENT - COURT USE ONLY
23. IN COURT COMP. 24. OU'I` OF COURT COMP. 25. TRAVEL EXPENSES 26. OTHER EXPENSES 27. TOTAL AMT. APPR./CERT.
$0.00
28. SIGNATURE OF 'I`l-lE PRESIDING JUDGE DATE 28a JUDGE CODE
29. IN COURT COMP. 30. OUT OF COUR'I` COMP. 31. TRAVEL EXPENSES 32. OTHER EXPENSES 33. TOTAL AMT. APPROVED
00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved DATE 34:1. JUDGE CODE
in excess ofth statutory threshold amount

 

 

 

 

